Formal sitting - Czech Republic
- Mr President of the Czech Republic, I would like to offer you a warm welcome to the European Parliament.
President of the Czech Republic. - (CS) I would like first of all to thank you for giving me the opportunity to speak in the European Parliament, which is one of the key institutions of the European Union. Although I have been here several times before I have never had the chance to address a plenary session. I therefore appreciate the chance to do so today. The elected representatives of 27 countries with their broad spectrum of political opinions and views constitute a unique audience, just as the European Union itself has been a unique and essentially revolutionary experiment for over half a century, attempting to improve decision making in Europe through transferring a significant part of the decision-making process from individual states to pan-European institutions.
I have travelled here to see you from Prague, the capital city of the Czech Republic, the historic heart of Czech statehood and an important place in the development of European ideas, European culture and European civilisation. I have come here as the representative of the Czech state, which in its various forms has always been part of European history, a country which has often played a direct and significant role in the making of European history and which wishes to continue doing so.
The last time a Czech president addressed you from this place was nine years ago. He was my predecessor in the role, Václav Havel, and it was four years before our accession to the EU. Some weeks ago, the Czech premier, Mirek Topolánek, also spoke here, this time as the leader of the country holding the presidency of the Council of the EU. In his speech he focused on specific topics arising from the priorities of the Czech presidency and the problems currently confronting the countries of the European Union.
This enables me to approach you with themes of a more general nature and to talk about things which, at first sight, are possibly not as dramatic as the solutions to today's economic crisis, the Russia-Ukraine gas conflict or the situation in Gaza. In my opinion, however, they are of absolutely fundamental importance for the development of the European integration project.
In just under three months, the Czech Republic will commemorate the fifth anniversary of its accession to the EU and it will do so in a dignified manner. It will mark the anniversary as a country which, in contrast to some other new Member States, does not feel disappointed over the unfulfilled expectations of membership. There is nothing surprising about this and there is a rational explanation for it. Our expectations were realistic. We were well aware that we were joining a community created by and composed of people and not some sort of ideal construct developed without authentic human interests, ambitions, opinions and ideas. Interests and ideas are to be found at every step in the European Union and that is how it should be.
We saw our entry into the EU, on the one hand, as external confirmation of the fact that we had relatively quickly, over the course of almost fifteen years since the fall of communism, become a normal European country again. On the other hand, we considered - and we still do consider - the chance to participate actively in the European integration process as an opportunity to benefit from the advantages of an already highly integrated Europe while at the same time contributing our own ideas to the process. We assume our own share of responsibility for the development of the European Union and it is precisely with this in mind that we accede to our presidency of the Council of the European Union. I firmly believe that the first six weeks of our presidency have convincingly demonstrated our responsible approach.
I would also like to repeat out loud and very clearly here in this forum, and for the benefit of those of you that either did not know or did not want to know, my conviction that for us there was not and is not any alternative to EU membership and that there is no relevant political movement in our country that would be able or willing to undermine this position. We have therefore been taken aback recently by the repeated and growing attacks against the Czechs based on the completely unfounded assumption that we are looking for a different integration project than the one we joined six years ago. This is not the case.
The citizens of the Czech Republic take it for granted that European integration has a necessary and important mission, which broadly speaking they understand in the following way. It is firstly to remove barriers which are unnecessary and counterproductive to human freedom and prosperity, hindering the movement of persons, goods and services, ideas, political philosophies, world views, cultural plans and behavioural models, which, over the course of time, have formed between various European countries for many different reasons, and secondly to exercise joint care for public assets that are of significance to the entire continent or such projects as cannot be implemented effectively through just bilateral agreements between two or more neighbouring European countries.
The effort to implement these two aims - removing barriers and making rational choices over issues that should be resolved at European level - is not and never will be completed. The various barriers and obstacles still remain and there is definitely more decision making at the Brussels level than there ideally should be. There is certainly more of it than people in the various Member States want. You are surely well aware of this too, ladies and gentlemen. I would therefore like to ask in a rhetorical sense whether you are certain each time you vote that you are deciding on a matter that should be decided on in this house rather than closer to the citizens, in other words within the individual European states? Other potential impacts of European integration are also discussed in today's politically correct rhetoric, but these tend to be of a secondary and irrelevant nature. They have more to do with the ambitions of professional politicians and the people connected with them than with the interests of ordinary Member State citizens.
I said earlier that for the Czechs there was and there continues to be no alternative to EU membership - and I am delighted to emphasise and underline this - but that is only half of what I would like to say. The other half comprises the completely logical assertion that a range of potential and legitimate alternatives exists in respect of the methods and forms of European integration, just as it has done throughout the past half century. History has no end point. To claim that the status quo, in other words the current institutional arrangements of the EU, is a dogma forever beyond criticism is an error which unfortunately continues to proliferate, even though it is in direct conflict both with rational thinking and with the entire historical development of over two thousand years of European civilisation. The assumption that an 'ever closer Union', in other words an ever deeper political integration of the Member States, represents the only possible and correct course of development for the European Union is a similar error, which is postulated a priori and is therefore similarly beyond criticism.
Neither the status quo nor the postulate of deeper integration bringing indisputable benefits can or should be regarded as sacrosanct by any European democrat. It is unacceptable for them to be enforced by persons regarding themselves as, to quote famous Czech writer Milan Kundera, the 'keepers of the keys' to European integration.
Moreover, it is obvious that the institutional arrangement of the EU does not constitute an end in itself but is a means to achieving real ends. These ends are nothing less than personal freedom and a set of economic arrangements that will bring prosperity. In other words, market economics.
Citizens of all Member States surely want these things but, over the course of the 20 years since the fall of communism, it has repeatedly been confirmed that they are wanted more and cared about more by those people who have experienced tyranny for a large part of the twentieth century and who have suffered the effects of a dysfunctional, centrally planned, state-run economy. Those people are quite legitimately more sensitive and more aware of manifestations or tendencies pointing to ends other than freedom and prosperity. And those people include the citizens of the Czech Republic.
The current system for decision making in the EU differs from the historically tried and tested traditional form of parliamentary democracy. In a normal parliamentary system there is a group supporting the government and another supporting the opposition. However, unless I am mistaken, this is not the case in the European Parliament. Here only one alternative exists and those who dare consider other alternatives are labelled enemies of European integration. In my part of Europe, we lived until relatively recently under a political system where no alternatives were allowed and where no parliamentary opposition therefore existed. We learned through bitter experience that where there is no opposition, there is no freedom. This is why political alternatives must exist.
That is not all. The relationship between the citizens of the various Member States and their EU representatives is not the normal relationship between voters and the politicians representing them. There is more distance between EU citizens and their representatives than is the case within individual Member States, and not only in the geographical sense of the word. This is often referred to in various ways: the democratic deficit, the loss of democratic accountability, decision making by the un-elected but selected officials, the bureaucratisation of decision making and so on. The proposed changes to the status quo contained in the rejected European Constitution or the not-so-different Treaty of Lisbon would only exacerbate this defect.
Since there is no European demos, no European nation, this defect cannot be solved by strengthening the role of the European Parliament. This would only make the problem worse and would lead to Member State citizens feeling ever more alienated from EU institutions. The solution does not lie in trying to breathe new life into the current form of European integration, or in trying to suppress the role of Member States in the name of a new multi-cultural and multi-national European civil society. These are attempts that have failed in the past because they were not natural historical developments.
I am afraid that attempts to speed up and deepen integration and to shift decision making affecting living standards of Member State citizens more and more to a European level may have repercussions endangering everything positive that has been achieved in Europe over the past half century. Therefore let us not underestimate the concerns felt by many Member State citizens that decisions affecting their lives will be taken elsewhere and without their involvement and that their ability to influence the decision-making process is very limited. The success of the EU to date is due among other things to the fact that the opinion and voice of every Member State had the same weight in voting and thus could not be ignored. Let us not allow a situation to come about in which Member State citizens live their lives with a resigned feeling that the EU project is not their own, that it is not developing as they would like and that they are obliged merely to resign themselves to it. We could very easily and very quickly find ourselves once again living under conditions we now habitually regard as a thing of the past.
This is also closely connected to the question of prosperity. It must be said openly that the current economic system of the EU involves constraints on the market and a constant strengthening of a centrally-controlled economy. Although history has given us ample evidence that this path leads nowhere, we are following it again. The level of restrictions on the spontaneity of market processes and the level of political regulation over the economy are constantly increasing. This development has recently been further reinforced by incorrect interpretations of the causes of the current financial and economic crisis, attributing it to the market rather than to the actual cause which was, on the contrary, political manipulation of the market. It is again necessary to remember the historical experience of my part of Europe and the lessons we have learned.
Many of you will certainly be familiar with the name of the 19th-century French economist, Frederic Bastiat and his famous Petition from the Manufacturers of Candles, which is still a well-known standard text to this day, illustrating the absurdity of political interference in the economy. On 14 November 2008, the European Commission approved a real petition from manufacturers of candles, not just a Bastiat-style fiction, and imposed a 66% tax on candles imported from China. I could not believe that a 160-year-old literary essay had become a reality, but that is precisely what happened. The inevitable consequence of introducing such measures on a broad scale is that Europe will fall behind economically and that economic growth will slow down or even grind to a halt. The only solution lies in the liberalisation and deregulation of the European economy.
I say all this because I care about a democratic and prosperous future for Europe. I am trying to remind you of the fundamental principles upon which European civilisation has been built for centuries or millennia. Principles whose validity is timeless and universal and which should therefore still apply in today's EU. I firmly believe that the citizens of the various Member States want freedom, democracy and economic prosperity.
The most important thing at this point is clearly to make sure that we do not equate the open discussion of these matters with an attack on the very idea of European integration. We have always believed that being allowed to discuss these serious questions, being heard, defending everyone's right to put forward alternatives to the one correct opinion, no matter how much we may disagree with them, is precisely the kind of democracy that was denied us for four decades. We, who have involuntarily spent the greater part of our lives witnessing how the free exchange of ideas is a basic precondition for a healthy democracy, believe that this precondition will be honoured and respected in the future as well. This represents an opportunity and an irreplaceable way of making the EU freer, more democratic and more prosperous.
Ladies and gentlemen, Mr President, it was your wish to address the European Parliament. We have gladly granted this wish. Mr President, in a Parliament of the past you would certainly not have been able to give that speech.
(Applause)
Thank goodness that we live in a European democracy in which we can all express our opinions.
(Applause and uproar)
Ladies and gentlemen, we are one European family and, as in any family, there are differences of opinion. Mr President, I agree with you when you say - I only wish to make a few comments, but I feel obliged to do so - : we are a human community. A human community is characterised by having advantages, strengths, disadvantages and weaknesses. Together, we must strengthen the strengths and eradicate the weaknesses. I also agree with you when you say that we need to ask whether each decision that we take could perhaps have been taken elsewhere. Yes, but our national capitals must also ask themselves whether many decisions should not be taken in our towns and communities rather than at national level.
(Applause)
Allow me to make one final comment relating to our Parliament's understanding of itself: we thank you for your acknowledgement that this European Parliament is an important institution. If we were not so influential, we would not currently be the legislator in 75% of cases and we would not be a co-legislator in almost 100% of cases with regard to the Treaty of Lisbon, and then it would, in fact, be the case that decisions in Europe would be made by bureaucratic means. However, it is now the European Parliament that decides.
(Sustained applause)
Thank you, Mr President, for your visit. It was an expression of our diversity of opinion in Europe and of our European democracy, and in a democracy it is ultimately the majority that counts. I would urge us all to continue, together, to stand up for this democracy, for Europe, for unity and for peace.
(Standing ovation)